Citation Nr: 0605937	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-42 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right and left feet.

2.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as secondary to hypertension and/ or 
frostbite.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1958 to August 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO), that in pertinent part, denied service connection for 
bilateral foot frostbite and diabetes mellitus.

The Board observes that in January 2005, a representative 
from the Kentucky Department of Veterans Affairs, indicated 
that she contacted the veteran about his appeals and he 
informed her that he had appointed a private attorney as his 
Power of Attorney.  However, the record does not indicate 
that he has informed the RO of such change in representation.  
The only power of attorney of record is the August 2003, VA 
Form 21-22, Appointment of Veteran's Service Organization, 
which designates the Kentucky Department of Veterans Affairs 
as his representative.  Therefore, the Board will continue to 
recognize the Kentucky Department of Veterans Affairs as his 
only authorized representative.


FINDINGS OF FACT

1.  Competent clinical evidence of record fails to establish 
that the veteran has chronic residuals of frostbite of the 
right and left feet causally related to the veteran's active 
service.

2.  Service connection is not established for any disability.

3.  Type 2 diabetes mellitus was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Chronic residuals of frostbite of the right and left feet 
were not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  Type 2 diabetes mellitus was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred, and is not proximately due to, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a May 2003 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's May 2003 letter informed him 
that additional information or evidence could be submitted to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the July 2003 Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
records and examination reports.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

The Board observes that in a May 2003 statement, the veteran 
indicated that he was in receipt of Social Security benefits.  
The record does not contain a copy of the determination that 
granted such benefits or the clinical records used therein.  
However, the Board finds that to remand for such records 
would serve no useful purpose.  These records, which were 
generated decades after the veteran's discharge from service, 
refer only to current disability, and thus would be 
cumulative of the records already of record which show the 
existence of the disabilities at issue.  Thus, the Board 
concludes that further development with regard to VA's duty 
to assist would serve no useful purpose and that no prejudice 
to the veteran will result.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.   Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Bilateral Foot Frostbite

The veteran asserts that service connection is warranted for 
frostbite of the feet.  In this regard, in order to establish 
service connection on a direct basis, the veteran must 
provide evidence of a current disability, an in-service 
injury, and a nexus between the current disability, and an 
in-service injury.  The record reflects that the veteran has 
sought treatment for current bilateral foot disability.  
However, the veteran's service medical records are silent for 
complaints of, or treatment for frostbite of the feet or any 
other foot disability.  Indeed, on his June 1960 separation 
examination, an examiner reported that the veteran's feet 
were normal. 

Nevertheless, the veteran contends that while stationed in 
Korea, he was classified as a topographic surveyor and that 
his duties caused him to travel to many locations and he 
stayed in tents for weeks at a time.  He further related that 
he was frostbitten one two occasions, sometime in the late 
winter of 1959 and in the early winter of 1960.  The 
veteran's DD Form 214 and DA Form 20 indeed reflect that the 
veteran served in Korea from August 1959 to August 1960 and 
had a military occupational specialty of topographic 
surveyor.  Therefore, in resolving all reasonable doubt in 
the veteran's favor, the Board concedes that it would have 
been consistent with the veteran's service to have been 
exposed to cold temperatures.

However, the evidence of record does not demonstrate that his 
current bilateral foot disability is related to in-service 
cold exposure, frostbite, or any other incident of the 
veteran's military service.  In this regard, the examiner 
from the veteran's August 2004 VA examination reported that 
while it was as likely as not that the veteran suffered some 
mild frost bite secondary to prolonged cold exposure, the 
service medical records did not reflect that the veteran was 
hospitalized for it and there was no notation on any of his 
in-service physical examinations of any type of sequelae of 
frostbite.  Significantly, the examiner opined that the 
veteran's foot symptomology, which involved paresthesia and 
numbness, was caused by the veteran's diabetes, which as 
discussed below, is not related to his active service.  

In view of the foregoing, the Board concludes that the 
competent evidence of record fails to establish that the 
veteran has current residuals of bilateral foot frostbite 
that are related to service.  Despite the veteran's 
assertions, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board has considered the doctrine of 
resolving all doubt in the veteran's favor, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), but does 
not find that the evidence is of such approximate balance as 
to warrant it's application.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
frostbite of the right and left feet.

2.  Diabetes Mellitus

The veteran also asserts that service connection is warranted 
for type 2 diabetes mellitus.  The evidence of record 
demonstrates that the veteran has sought treatment for 
diabetes mellitus since 2002.  However, the record fails to 
demonstrate the occurrence of an in-service manifestation of 
the disease.  In this regard, in-service examination reports 
reflect that the veteran's urinalyses were negative for sugar 
or albumin.  The remaining service medical records are silent 
as to any complaints of, or treatment for diabetes or 
diabetes-related symptomology.

The Board observes that the veteran has contended that his 
diabetes is related to his in-service cold exposure and 
frostbite.  However, it is significant to note that the 
examiner from the August 2004 VA examiner stated that "frost 
bite does not cause diabetes mellitus."  Thus, as there is 
no competent clinical opinion of record that etiologically 
relates the veteran's current diabetes to any incident of the 
veteran's active military service, and in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, the Board concludes that the veteran is not 
entitled to a grant of service connection on a direct basis, 
to include on a presumptive basis.

The veteran has alternatively argued that his current 
diabetes is secondary to his high blood pressure.  In order 
to establish service connection on a secondary basis, the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310 (2005).  The record demonstrates that the veteran has 
been diagnosed with, and treated for hypertension.  However, 
such condition is not service-connected.  In fact, service 
connection for hypertension was denied in the July 2003 RO 
rating decision, and the veteran did not appeal that portion 
of the determination.  Indeed, service connection is not 
currently established for any disability.  Therefore, the 
Board concludes that the veteran is not entitled to a grant 
of service connection on a secondary basis for his current 
type 2 diabetes mellitus.

In view of the foregoing, the Board concludes that the 
competent evidence of record fails to establish that the 
veteran's current diabetes mellitus is related to service.  
Despite the veteran's assertions, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the Board has considered the 
doctrine of resolving all doubt in the veteran's favor, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for type 2 
diabetes mellitus.


ORDER

1.  Entitlement to service connection for residuals of 
frostbite of the right and left feet is denied.

2.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as secondary to hypertension and/or 
frostbite is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


